                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                      NORTHERN DIVISION

ALEXANDER GIFFORD,

         Plaintiff,                                            Case No. 18-13344-BC
v.                                                             Honorable Thomas L. Ludington

UNITED STATES OF AMERICA, et al.

      Defendants.
_________________________________/

             ORDER OVERRULING OBJECTIONS, ADOPTING REPORT AND
                RECOMMENDATION AND DISMISSING COMPLAINT

         On October 25, 2018, Plaintiff filed the present pro se complaint purporting to represent

the “people of Puerto Rico” in a class action lawsuit against the “United States of America[,]

Represented by [President] Donald J. Trump,” and the Federal Bureau of Investigation. Pl.

compl., R. 1, PageID 1.1 The complaint was completed on a preprinted form. In the space

provided for listing the laws at issue, Plaintiff writes, “U.S. Constitution, Amendment 14,

Section 1.” Id. at PageID 3. Plaintiff states he is a citizen of Michigan. Id. His statement of the

claim is, in full, as follows:

         I know that the U.S. government had prior knowledge of Hurricane Maria, that
         they used this information in a negligent manner, resulting in injury or/and loss of
         life. The event occurred between 9/16/17 and 10/2/17. I believe the Federal Tort
         Claims Act supercedes [sic] sovereign immunity.

Id. at PageID 4. As relief, Plaintiff wants the Court to “make Puerto Rico 51st state of United

States” and also asks for “restructuring/abolishment of all debt.” Id.




1
 Judge Morris noted that this is not Plaintiff’s first lawsuit over Hurricane Maria. In August 2018 he filed a similar
action against the Federal Bureau of Investigation, appearing to deem himself as a co-Plaintiff with the
Commonwealth of Puerto Rico. Compl. at PageID 1, Gifford v. Fed. Bur. Investig., No. 18-12490 (E.D. Mich. Aug.
10, 2018).
        The matter is subject to sua sponte screening under 28 U.S.C. § 1915(e)(2)(B) for

frivolity or failure to state a claim. On October 30, 2018, pre-trial matters were referred to

Magistrate Judge Patricia T. Morris. On November 2, 2018, Plaintiff filed a request for a new

judge, stating as follows: “1) I would like to have this case heard by a Judge. I believe the

magnitude of the material warrants it. 2) I would like to request a new Judge.” ECF No. 8. The

request will be denied as it fails to set forth any basis for the requested relief.

        On November 6, 2018, Judge Morris issued a report, recommending that the Court

dismiss Plaintiff’s complaint for frivolity and failure to state a claim. ECF No. 7. Judge Morris

found several defects in the complaint, including: 1) Plaintiff alleges no injury to himself; 2)

Plaintiff does not explain how the 14th amendment is implicated; 3) Plaintiff does not elaborate

on his conclusory allegations that Defendant had “prior knowledge” or used it in a “negligent

manner.” Id.

                                                   I.

        Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of

a Magistrate Judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must

be stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If

objections are made, “[t]he district judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review

requires at least a review of the evidence before the Magistrate Judge; the Court may not act

solely on the basis of a Magistrate Judge’s report and recommendation. See Hill v. Duriron Co.,

656 F.2d 1208, 1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept,

reject, or modify the findings or recommendations of the Magistrate Judge. See Lardie v. Birkett,

221 F. Supp. 2d 806, 807 (E.D. Mich. 2002).

                                                  -2-
       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F.Supp.2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination,

“without explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y

of Health and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections,

“[t]he functions of the district court are effectively duplicated as both the magistrate and the

district court perform identical tasks. This duplication of time and effort wastes judicial resources

rather than saving them, and runs contrary to the purposes of the Magistrate’s Act.” Id.

                                                 II.

       On November 15, 2018, Plaintiff filed objections which read as follows:

               Objection #1: Elaboration on statement of Claim. This statement of facts
       should help clarify the case. The United States Constitution, Amendment 14,
       Section 1, provides any person within its jurisdiction the equal protection of the
       laws. The Immigration and Nationality Act (INA) 302 acknowledges Puerto
       Ricans born after 1/13/41 are citizens of the United States at birth. This gives
       almost all Puerto Ricans equal protection under the United States law. Now, the
       fact that this was not the first predicted hurricane (hurricane sandy was the first)
       proves negligence (as well as pattern-or-practice activity), duty of care, breach of
       duty, damage and causation all occurred. Negligence on a grand scale. We were
       all forced to endure a known natural, catastrophic event. We all suffered the same
       injury. Specifically, the intentional infliction of emotional distress (IIED), the tort
       of outrage pertains to everyone.
               And let’s not minimize the loss of life, depending on what study you
       reference, 64 to 3500 people are no longer with us, as a result of this hurricane.
               Now I realize these claims are somewhat outlandish. I assure you I am not
       “off my rocker,” delusional, or having any type of episode. I will list a
       corroborating witness who can provide verification of facts, allowing you to make
       an informed decision . . .
                                                -3-
               Objection #2: President Trump’s role. President Trump is an additional
       defendant. The president made the decisions and has to accept the ultimate
       responsibility for those decision. I can prove that the government had knowledge
       of hurricane Maria, and if the President is the government leader, negligence falls
       to him.

ECF No. 9.

       Plaintiff’s filing does not constitute an objection because it does not attempt to set forth

any defect in Judge Morris’s reasoning. To the extent his filing can be construed as a motion to

amend insofar as he seeks to offer an “elaboration on statement of claim,” the motion is denied.

His “elaboration” of the claim still fails to set forth basic information such as 1) what allegedly

wrongful conduct Defendants engaged in; 2) how that conduct violated the 14th amendment; and

3) what injury he suffered as a result of that conduct.

                                                III.

       Accordingly, it is ORDERED that Plaintiff’s objections, ECF No. 9, are OVERRULED.

       It is further ORDERED that Judge Morris’s report and recommendation, ECF No. 7, is

ADOPTED.

       It is further ORDERED that the request for a new judge, ECF No. 8, is DENIED.

       It is further ORDERED that the complaint, ECF No. 1, is DISMISSED with prejudice

as frivolous and for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B).




                                                             s/Thomas L. Ludington
                                                             THOMAS L. LUDINGTON
                                                             United States District Judge
Dated: January 25, 2019




                                                -4-
                        PROOF OF SERVICE

The undersigned certifies that a copy of the foregoing order was served
upon Alexander Gifford at 9873 County Road 489, Atlanta, MI 49709
by first class U.S. mail on January 25, 2019.

                                 s/Kelly Winslow
                                 KELLY WINSLOW, Case Manager




                                       -5-
